DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 1/6/2021(supplemental) and 1/4/2021 has been received and entered into the case. Claims 1-5, 7-11 are pending and have been considered on the merits.  All arguments and amendments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendment to claims 1 and 10 adding “an active ingredient consisting of” introduces 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US2017/0136039 A1) in view of WO2017/079700 A1 and Lee et al (WO 2013/151341 A1).
Jung teach a pharmaceutical composition comprising deoxycholic acid (DCA) salts thereof with pharmaceutically acceptable additives or carriers (0009, 0054, 0056, 0071, 0072, 077, 0078, 0084, 0110) wherein the composition has a pH of less than 9, less than 8, less than 7.5 (0011, 0016, 0067-0069, 0089, 0091, 0092, 0105) according to claims 1, 7, 9, 10.  
Regarding claim 2, the composition comprises antimicrobial agents (0085), ph-adjusting agents (0126) and preservatives, for example (0114). 
Regarding claims 4 and 5, the composition is in an aqueous injectable form for lipolysis injection to treat obesity (0015- 0019, 0070, 0072, 0073, 0083, 0094, 0095, 0108). 
Jung does not teach the composition to comprise additives or carriers selected from benzalkonium chloride or benzethonium chloride according to claims 1 and 10 or preservatives or additives of claim 3 and 8. 

Regarding claim 2, the composition comprises pH-adjusting agents and preservatives, for example (0052, 0060, 0061, 0062, 0064, 0065)
Regarding claims 3 and 8, the preservative or additive is benzyl alcohol (0052, 0055, 0062, 0066)
Regarding claim 4, the composition is formulated as an aqueous prep for parenteral administration (0090
Regarding claim 5, the composition is for treating obesity (0109-0186). Claim 5 is an intended use claim and the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
WO’700 teaches that precipitation is affected by deoxycholate concentration and thus is not directly related to pH (0203, Table 2). 



Lee teaches an injectable pharmaceutical composition to treat or reduce localized accumulations of fat comprising sodium deoxycholate, i.e. a pharmaceutically acceptable salt of deoxycholic acid, benzyl alcohol, benzalkonium chloride (abstract; page 4, 0022-28; page 5, 0037-43; page 6, 0052-58). 
Regarding claims 1-3, 10, Lee teach the composition to comprise carriers and additives including benzalkonium chloride and chlorobutanol as preservatives (page 13, 115) and isotonic agent or a pH-adjusting agent (abstract; page 3, parag.115; page 4,  parag. 25; page 5, parag. 31; page 5, parag. 40, page 8, parag. 71-75).
 Regarding claim 4, Lee teaches that the composition can be prepared for parenteral administration (page 13, parag.115). Furthermore, Lee et al teaches that the carriers for parenteral administration of the composition can an aqueous preparation.
Regarding claim 5, Lee teaches that the composition is for preventing or treating obesity, especially local obesity (page 12, parag. 110; page 13, parag. 116). It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus the intended use recited in claim 5, namely 
Regarding claim 8, Lee teaches that the composition is comprised of benzyl alcohol (abstract; page 4, parag. 25; page 5, parag.31; page 5, parag.40).
Regarding claim 10, Lee et al teaches that the pH of the composition can range from 8-10 (page 11, parag.100). One of skill in the art would recognize that the instantly claimed pH of 8.7 lies inside the range disclosed by Lee et al.
Regarding claim 11, Lee teaches that the composition may be further comprised of the water-soluble vitamin, riboflavin (page 9, parag.77). 
It would have been obvious before the effective filing date of the claimed invention to add an additive including benzalkonium chloride because the Jung, WO700 and Lee each teach parenteral compositions comprising deoxycholate or salts thereof for treating obesity. WO700 and Lee teaches additional additives and carriers which can be used in the deoxycholoate containing compositions formulated as pharmaceutical compositions having the same intended use. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant components/ingredients for their known use and benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose. This rejection is based upon the well-established proposition of patent law that no invention resides in combining old ingredients of known properties or function where the results obtained thereby are no more than the additive effects of the ingredients/components, In re Sussman, 1943 C.D. 518. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 
Regarding the pH of claim 10, the art teaches deoxycholic acid containing pharmaceutical compositions having a range of pH’s including a pH of 6.5-7.9 as well as a pH of below 9, meeting applicants claims 1 and 10. Jung and WO700 teach that the compositions are formulated to have pH’s which allow for a stable composition and one which does not precipitate. WO’700 teaches that precipitation is affected by deoxycholate concentration and thus is not directly related to pH (0203, Table 2). Further, Jung teach compositions having a pH of less than 9, less than 8, less than 7.5 , wherein the concentration of DCA differs (0011, 0016, 0067-0069, 0089, 0091, 0092, 0105). Therefore, before the effective filing date of the claimed invention, it would have been obvious to formulate deoxycholate containing pharmaceutical compositions having .

Claims 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/079700 A1 in view of Lee et al (WO 2013/151341 A1). 
WO700 teaches a pharmaceutical composition comprising deoxycholic acid or salts thereof with pharmaceutically acceptable additives or carriers (abstract, 0016-0017, 0025, 0026, 0049, 0050, 0054, 0062, 0064, 0068-77) wherein WO700 contemplates a pH of the composition to be between about 6.5-about 8.5 according to claims 1, 7, 9 (0052, Table 2). 
Regarding claim 2, the composition comprises pH-adjusting agents and preservatives, for example (0052, 0060, 0061, 0062, 0064, 0065)
Regarding claims 3 and 8, the preservative or additive is benzyl alcohol (0052, 0055, 0062, 0066)
Regarding claim 4, the composition is formulated as an aqueous prep for parenteral administration (0090
Regarding claim 5, the composition is for treating obesity (0109-0186). Claim 5 is an intended use claim and the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in 
WO’700 teaches that precipitation is affected by deoxycholate concentration and thus is not directly related to pH (0203, Table 2). 

WO’700 does not teach the composition to comprise the additive benzalkonium chloride according to claim 1. 

Lee teaches an injectable pharmaceutical composition to treat or reduce localized accumulations of fat comprising sodium deoxycholate, i.e. a pharmaceutically acceptable salt of deoxycholic acid, benzyl alcohol, benzalkonium chloride (abstract; page 4, 0022-28; page 5, 0037-43; page 6, 0052-58). 
Regarding claims 1-3, Lee teach the composition to comprise carriers and additives including benzalkonium chloride and chlorobutanol as preservatives (page 13, 115) and isotonic agent or a pH-adjusting agent (abstract; page 3, parag.115; page 4,  parag. 25; page 5, parag. 31; page 5, parag. 40, page 8, parag. 71-75).
 Regarding claim 4, Lee teaches that the composition can be prepared for parenteral administration (page 13, parag.115). Furthermore, Lee et al teaches that the carriers for parenteral administration of the composition can an aqueous preparation.
Regarding claim 5, Lee teaches that the composition is for preventing or treating obesity, especially local obesity (page 12, parag. 110; page 13, parag. 116). It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
Regarding claim 8, Lee teaches that the composition is comprised of benzyl alcohol (abstract; page 4, parag. 25; page 5, parag.31; page 5, parag.40).
It would have been obvious before the effective filing date of the claimed invention to add an additive including benzalkonium chloride because the WO700 and Lee both teach parenteral compositions comprising deoxycholate or salts thereof for treating obesity. Lee teaches additional additives and carriers which can be used in the deoxycholoate containing compositions formulated as pharmaceutical compositions having the same intended use. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant components/ingredients for their known use and benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose. This rejection is based upon the well established proposition of patent law that no invention resides in combining old ingredients of known properties or function where the results obtained thereby are no more than the additive effects of the ingredients/components, In re Sussman, 1943 C.D. 518. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632